DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election with traverse of Group II invention filed on 22 June 2020 is acknowledged.  The traversal is on the ground(s) that the reference relied upon as demonstrating the application lacks a significant special technical feature is not particularly pertinent to the claimed invention, as Puel is silent on the administration of an antibody for therapeutic purposes; does not provide any information on the therapeutic properties of anti-IL17 antibodies, let alone auto-antibodies directed against IL-17,  as such, all claims should be considered for examination; that accordingly, Group IV, including claim 14, which precisely relates to the treatment or prevention of rheumatoid arthritis, can be rejoined with Group II, without any undue burden of search from the Examiner; and that Puel is silent on rheumatoid arthritis (RA), and explicitly states in the abstract that « none of the 103 patients with autoimmune disorders tested had such autoAbs, accordingly, when the disease is reported as rheumatoid arthritis, a complete search encompassing at least groups I to IV should also be considered, without any undue burden of search. 
This is not found persuasive because it is confusing and unrelated to the requirement for unity of invention.  The restriction requirement was made based on lack of unity of invention because the technical feature is not a special technical feature as it does not make a contribution over the prior art.  Contrary to applicants argument, the technical feature in this case is detecting the level of an anti-IL-17 autoantibody and/or IL-17/anti-IL-17 autoantibody complex in a biological sample (first mentioned in claim 1 of the main invention), and it is not treating RA with an anti-IL-17 antibody, which is not even present in claim 1.  Therefore, the argument that Puel is silent on the administration of an antibody for therapeutic purposes and on RA is irrelevant here.  Further, claim 5 is directed to an in vitro method of screening for an IL-17 autoantibody, whereas claim 14 is directed to a method of treatment, thus, they are drawn to different subject matters, and do not share the same or corresponding technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Applicant’s preliminary amendment filed on 16 March 2021 is acknowledged and entered.  Following the amendment, claim 19 is amended.    
Note, in claim 5 (previously presented), the previous amendment marking is still present (last 2 lines).  Appropriate correction is required.
Currently, claims 1-20 are pending, and claims 5 and 16-20 are under consideration. Claims 1-4 and 6-15 are withdrawn from further consideration as being drawn to a non-elected invention. 

Note, the “NOTICE REQUIRING EXCESS CLAIMS FEES” mailed on 3/19/2021 was an inadvertent error.  

Interview Summary
See attached PTO-413/413b.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 10/24/2018 is acknowledged and has been considered.  A signed copy is attached hereto.

Priority acknowledgement
This application is a national stage entry (371) of PCT/EP2017/059638 with the international filing date of 04/24/2017, which is acknowledged.  

Specification 
Title 
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the elected claims are directed (method).  

Claims
Applicant is advised that should claim 5 be found allowable, claims 16-18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  Claims 16-18 are dependent from claim 5, and recite diseases that can be treated by an anti-IL-17 autoantibody selected by an in vitro method for selecting the antibody (claim 5); however, such limitations (diseases) are not in any way alter the in vitro method of selection itself.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 is indefinite for the recitation “said autoantibody being capable of treating a chronic autoimmune or inflammatory disease …” in last two lines because it is unclear how such is determined, and what “capable of” is meant or whether a specific condition may be required.  The metes and bounds of the claim, therefore, cannot be determined.
Claim 19 is indefinite for the recitation “wherein the method is for selecting an antibody for treating bone destruction associated with a chronic autoimmune or inflammatory disease” because it is unclear how such is determined, and how “an antibody for treating bone destruction associated with a chronic autoimmune or inflammatory disease” differs from an antibody for “treating a chronic autoimmune or inflammatory disease” itself in claim 5, from which claim 19 is dependent.  The metes and bounds of the claim, therefore, cannot be determined.
Claim 20 is indefinite for the recitation “wherein the anti-IL-17 autoantibody is an anti-IL-17A autoantibody” because IL-17 is also known as IL-17A in the art, and it does not represent other IL-17 family members.  Also, as acknowledged by applicant, “IL-17 or IL17 denotes the interleukin-17 as identified in 1993 by the team of Rouvier et al. It was renamed IL-17A after the identification of new identified members of the family, called IL-17B to IL-17F. IL-17 is a homodimeric glycoprotein of 155 amino acids, with a weight of 35 kDa. IL-17 is secreted by CD4+ and CD8+ lymphocytes and is involved in the coordination of local inflammation of tissues, …” (specification, page 6, 4th paragraph).  Further, there is no support in the specification for detecting any other members of the IL-17 family.
 The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim interpretation: claim 20 is indefinite for the reasons above; until further clarification, “the anti-IL-17 autoantibody” and “an anti-IL-17A autoantibody” in claim 20 are considered/interpreted as the same antibody, based on what is known in the art and the specification.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayday et al. (US 2014/0363422, 12/11/2014; provided by applicants), and as evidenced by .
Hayday discloses methods of screening for novel binding molecules, including autoantibodies, which may be used as agents or therapeuticum in immunotherapy (page 1, [0001]; page , [0018]; and page , [0199], for example), in which the sample for isolating the antibody of interest comprises peripheral blood mononuclear cells (PBMC) and serum for the detection of possible antibody reactivities (page , [0106], for example); wherein the autoantibodies of the present invention are detected and isolated from animals or humans affected by an autoimmune disorder, using a protein- or antibody-based array (page , [0200]; and page , [0220], for example); and wherein an autoimmune disorder includes, among others, rheumatoid arthritis (page , [0319], for example).  Additionally, Hayday teaches that patient sera are first screened for the presence of autoantibodies against a molecule of interest and then those with high titer are selected for peripheral blood mononuclear cells isolation (see Example 2); and subsequently the antibody for which binding is detected or the cell producing said antibody are isolated (see Example 3); thus, a preliminary screen can be done on a panel of candidate donors, using samples containing antibody secreting cells (such as total peripheral blood or serum) (page 41, [0316]).  Example 2 is related to molecular cloning of human antibodies specific to IL-17 or IL-22.  Further, Hayday teaches specific example, wherein APECED patient sera were first screened for the presence of autoantibodies against the proteins of interest (like IFN, IL-17, IL-22) and then those APECED cases with high titer (>1:5000) were selected for peripheral blood mononuclear cell (PBMC) isolation (page 51, [0371]).  Furthermore, Hayday teaches IL-17, IL-22 ELISA, in which patient sera, B cell conditioned medium, or recombinant antibody preparations were assayed (page 51, [0370]); and in vitro cell-based neutralizing assays, including IL-17A neutralizing assay (page 52, Example 4, [0379]).  With respect to the “use” limitations (the antibody for treating a chronic autoimmune or inflammatory disease) in claims 5 and 16-18, as evidenced by Genovese et al. (Arthritis Rheumatol. 2014 Jul; 66(7):1693-704; provided by applicants), an anti-IL-17A monoclonal antibody, ixekizumab, improved RA signs and symptoms in RA patients (abstract, for example), demonstrating that an anti-IL-17A antibody can be used for treating RA.  Therefore, the reference anticipates claims 5 and 16-20, as it taches an in vitro method of selecting an IL-17 autoantibody by determining the level of an anti-IL-17 autoantibody in a biological sample from an individual; and selecting an anti-IL-17 autoantibody or a cell producing an anti-IL-17 autoantibody from a biological sample of said individual.  With respect to the “use” limitations (diseases) in claims 16-18, again, such would not in any way alter the in vitro method of selection itself; therefore, add no additional patentable weight, as compared to claim 5, from which claims 16-18 are dependent.  

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
4/8/21